Exhibit 10.7
MEXORO MINERALS, LTD.
INDEMNIFICATION AGREEMENT
This Indemnification Agreement, dated as of September _, 2009, is made by and
between Mexoro Minerals Ltd., a Colorado corporation (the “Company”), and
                                         (the “Indemnitee”).
RECITALS
A. The Company and Indemnitee recognize the difficulties associated with
obtaining liability insurance for the Company’s directors, officers, employees
and other agents, including the rising cost of such insurance and the general
reductions in the coverage of such insurance;
B. The Company and Indemnitee recognize the substantial increase in corporate
litigation in general, subjecting directors, officers, employees and other
agents to expensive litigation risks at the same time as the availability and
coverage of liability insurance has been severely limited;
C. The Company desires to attract and retain the services of talented and
experienced individuals, such as Indemnitee, to serve as directors, officers,
employees and agents of the Company and its subsidiaries and wishes to provide
the indemnification of, and the advancement of expenses to, Indemnitee, its
directors, officers, employees and other agents to the maximum extent permitted
by law;
D. The Company will benefit from the service of the Indemnitee;
E. Article 7-109 of the Revised Statutes of the State of Colorado, under which
the Company is organized (“Article 7-109”), empowers the Company to indemnify
its directors, officers, employees and agents by agreement and to indemnify
persons who serve, at the request of the Company, as the directors, officers,
employees or agents of other corporations or enterprises; and
F. In order to induce Indemnitee to serve or continue to serve as a director,
officer, employee or agent of the Company and/or one or more subsidiaries of the
Company free from undue concern for claims for damages arising out of or related
to such services to the Company and/or one or more subsidiaries of the Company,
the Company has determined and agreed to enter into this Agreement with
Indemnitee.

 

 



--------------------------------------------------------------------------------



 



AGREEMENT
Accordingly, the Company and Indemnitee agree as follows:
1. Certain Definitions. As used in this Agreement:
(a) A “Change in Control” shall be deemed to have occurred if, on or after the
date of this Agreement, (i) any “person” (as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under such Act), directly or indirectly, of securities of the Company
representing 35% or more of the total voting power represented by the Company’s
then outstanding Voting Securities, or (ii) during any period of two consecutive
years, individuals who at the beginning of that two-year period constitute the
Board of Directors of the Company and any new director whose election by the
Board of Directors or nomination for election by the Company’s shareholders was
approved by a vote of at least a majority of the directors then still in office
who either were directors at the beginning of the two-year period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the Board of Directors, or (iii) the
shareholders of the Company approve a merger or consolidation of the Company
with any other entity, other than a merger or consolidation which would result
in the Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least 50% of the total voting
power represented by the Voting Securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or the
shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company in one
transaction or a series of transactions of all or substantially all the
Company’s assets.
(b) “Charter Documents” means the articles of incorporation of the Company and
the bylaws of the Company.
(c) “Claim” shall mean with respect to an Indemnifiable Event (as defined
below): any threatened, pending or completed action, suit, proceeding or
alternative dispute resolution mechanism, or any hearing, inquiry or
investigation that leads to the institution of any such action, suit, proceeding
or alternative dispute resolution mechanism, whether civil, criminal,
administrative, investigative or other.
(d) “Disinterested Director” means a director of the Company who is not a party
to a Proceeding in respect of which indemnification or advancement of Expenses
is sought by Indemnitee.
(e) “Expenses” means all costs and expenses, including attorneys’ fees, paid or
incurred in connection with investigating, defending, being a witness in or
participating in (including on appeal), or preparing for an investigation or
preparing to defend, be a witness in or participate in any Proceeding relating
to any Indemnifiable Event and any federal, state, local or foreign taxes
imposed as a result of the actual or deemed receipt of any payments under the
Agreement.
(f) “Expense Advance” shall mean a payment to Indemnitee pursuant to Section 3
of Expenses in advance of the settlement of or final judgment in any Proceeding
or Claim.

 

- 2 -



--------------------------------------------------------------------------------



 



(g) “Indemnifiable Event” means any event or occurrence related to the fact that
Indemnitee is or was a director, officer, employee, agent or fiduciary of the
Company, or any subsidiary of the Company, or is or was serving at the request
of the Company as a director, officer, partner, manager, member, employee,
trustee, agent or fiduciary of another corporation, partnership, limited
liability company, joint venture, employee benefit plan, trust or other
enterprise, or by reason of anything done or not done by Indemnitee in any such
capacity.
(h) “Independent Counsel” means an attorney or firm of attorneys, selected in
accordance with the provisions of Section 6(c), who shall not have otherwise
performed services for the Company or Indemnitee within the last three years
(other than with respect to matters concerning the rights of indemnity under
this Agreement, or of other indemnitees under similar indemnification agreements
or under the Charter Documents).
(i) “Liabilities” means the obligation incurred with respect to a Proceeding to
pay any judgment, settlement, penalty, fine or reasonable Expense, including any
excise taxes assessed with respect to any employee benefit plan, and including
all interest, assessments and other charges paid or payable in connection with
or in respect of any such amounts.
(j) “Proceeding” means any threatened, pending or completed action, suit or
proceeding, including any alternative dispute resolution mechanism, whether
civil, criminal, administrative or investigative, and whether formal or
informal.
(k) “Representation” shall mean any officer, director, employee, manager,
advisor, protector, agent, grantor, trustee, affiliates or associates of an
Indemnitee or the Estate of an Indemnitee.
(l) “Section” refers to a section of this Agreement unless otherwise indicated.
(m) “Voting Securities” means any securities of the Company which are entitled
to vote generally in the election of directors.
2. Indemnification.
(a) The Company shall indemnify Indemnitee to the fullest extent permitted by
law against any and all Liabilities and Expenses arising out of or in connection
with any Proceeding to which Indemnitee was, is or becomes a party, or is
threatened to be made a party, by reason of, or arising in whole or part out of,
an Indemnifiable Event.
(b) To the extent that Indemnitee has been successful, on the merits or
otherwise, including, without limitation, the dismissal of an action without
prejudice, in defense of any Proceeding, Indemnitee shall be indemnified against
all Expenses incurred by Indemnitee in connection therewith. If Indemnitee is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in any Proceeding, the Company shall indemnify
Indemnitee against all Expenses incurred by Indemnitee in connection with each
successfully resolved claim, issue or matter.

 

- 3 -



--------------------------------------------------------------------------------



 



(c) To the extent that Indemnitee is, by reason of an Indemnifiable Event, a
witness in any Proceeding to which Indemnitee is not a party, Indemnitee shall
be indemnified against all Expenses actually and reasonably incurred by or on
behalf of Indemnitee in connection therewith.
(d) The Company shall indemnify and hold Indemnitee harmless from any Expenses
incurred by or on behalf of Indemnitee to recover under any liability insurance
policy maintained by any person for the benefit of Indemnitee in connection with
the performance of Indemnitee’s duties for or on behalf of the Company.
3. Expense Advances.
(a) Obligation to Make Expense Advances. Unless otherwise prohibited by any
statute, law or regulation applicable to the Company and subject the terms of
this Agreement (including Section 3(b) below), the Company shall make Expense
Advances to Indemnitee upon written request by Indemnitee.
(b) Form of Undertaking. The initial request for payment of Expenses (including
any Expense Advances) in connection with any Proceeding or Claim shall include,
or be accompanied or preceded by, (i) a written affirmation of Indemnitee of
Indemnitee’s good faith belief that Indemnitee has met any applicable standard
of conduct required under the Act and (ii) an undertaking by Indemnitee to
reimburse the Company for all amounts advanced by the Company pursuant to this
Section 3 if it is ultimately determined that Indemnitee is not entitled to be
indemnified by the Company for such Expenses. Any such advances shall be made on
an unsecured basis and shall be interest free. Notwithstanding the foregoing, if
Indemnitee seeks a judicial adjudication or an arbitration pursuant to
Section 10, Indemnitee shall not be required to reimburse the Company pursuant
to the undertaking described above until a final determination (as to which all
rights of appeal have been exhausted or lapsed) has been made. Any written
undertaking by the Indemnitee to repay any Expenses (including Expense Advances)
hereunder shall be unsecured and no interest shall be charged thereon.
(c) Timing of Payments. All payments of Expenses (including without limitation
Expense Advances) by the Company and the Indemnitors to an Indemnitee pursuant
to this Agreement shall be made to the fullest extent permitted by law as soon
as practicable after written demand by Indemnitee therefor is presented to the
Company, but in no event later than twenty (20) days after such written demand
by Indemnitee is presented to the Company.
(d) Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Proceeding or Claim pursuant to Section 6(a) hereof, the Company has
liability insurance in effect which may cover such Proceeding or Claim, the
Company shall give prompt notice of the commencement of such Proceeding or Claim
to the insurers in accordance with the procedures set forth in the respective
policies. The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of the Indemnitee, all amounts payable as
a result of such Proceeding or Claim in accordance with the terms of such
policies. However, the Company shall be liable for any amount in excess of those
not paid by an insurance carrier or that are not promptly paid by the insurers.

 

- 4 -



--------------------------------------------------------------------------------



 



(e) Selection of Counsel. In the event the Company shall be obligated hereunder
to provide indemnification for or make any Expense Advances with respect to the
Expenses of any Proceeding or Claim, the Company, if appropriate, shall be
entitled to assume the defense of such Proceeding or Claim with counsel approved
by Indemnitee (which approval shall not be unreasonably withheld, conditioned or
delayed) upon the delivery to Indemnitee a written notice of the Company’s
election to do so. After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees or expenses of
separate counsel subsequently employed by or on behalf of Indemnitee with
respect to the same Proceeding or Claim; provided, however, that (i) Indemnitee
shall have the right to employ Indemnitee’s separate counsel in any such
Proceeding or Claim at Indemnitee’s expense and (ii) if (A) the employment of
separate counsel by Indemnitee has been previously authorized by the Company,
(B) Indemnitee shall have reasonably concluded (based on legal advice) that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of any such defense, or (C) the Company shall not continue to retain
such counsel to defend such Claim, then the fees and expenses of Indemnitee’s
separate counsel shall be Expenses for which Indemnitee may receive
indemnification or Expense Advances hereunder.
5. Exceptions. Notwithstanding any other provision of this Agreement, the
Company shall not be obligated pursuant to the terms of this Agreement:
(a) To indemnify or advance Expenses to Indemnitee with respect to Proceedings
or Claims arising out of acts, omissions or transactions for which Indemnitee is
prohibited from receiving indemnification under applicable law.
(b) To indemnify or advance Expenses to Indemnitee with respect to Proceedings
or Claims initiated or brought voluntarily by Indemnitee and not by way of
defense, counterclaim or crossclaim, except (i) with respect to actions or
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other agreement or insurance policy or under the Charter
Documents now or hereafter in effect relating to Proceedings or Claims for
Indemnifiable Events, or (ii) in specific cases if the Board of Directors of the
Company has approved the initiation or bringing of such Proceeding or Claims by
a majority vote of the Disinterested Directors.
(c) To indemnify Indemnitee for any Expenses incurred by Indemnitee with respect
to any action instituted (i) by Indemnitee to enforce or interpret this
Agreement, if a court having jurisdiction over such action determines that each
of the material assertions made by Indemnitee as a basis for such action was not
made in good faith or was frivolous, or (ii) by or in the name of the Company to
enforce or interpret this Agreement, if a court having jurisdiction over such
action determines that each of the material defenses asserted by Indemnitee in
such action was made in bad faith or was frivolous.

 

- 5 -



--------------------------------------------------------------------------------



 



(d) To indemnify Indemnitee for Expenses, judgments, fines, penalties and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.
(e) To indemnify Indemnitee for Liabilities or Expenses arising from an
administrative or civil enforcement action commenced by a federal banking agency
to the extent prohibited by the laws or regulations of such agency.
6. Procedures for Notification and Determinations.
(a) Indemnitee shall notify the Company in writing as soon as reasonably
practicable (i) after being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or Claim or (ii) if the Company has not been previously notified, after receipt
of written notice of any other matter with respect to which Indemnitee intends
to seek indemnification or advancement of Expenses under Section 2 and
Section 3. The failure by Indemnitee to so notify the Company will not relieve
the Company from any liability which it may have to Indemnitee (i) under this
Agreement except and only to the extent the Company can establish that such
omission to notify resulted in actual material prejudice to the Company or
(ii) otherwise than under this Agreement. Indemnitee may thereafter deliver to
the Company a written request for indemnification pursuant to this Agreement at
such time and from time to time as Indemnitee deems appropriate, which request
shall also be deemed a request for advancement of Expenses under Section 3.
(b) Except as otherwise provided pursuant to Section 2(b) and Section 2(c), upon
the final disposition of the matter that is the subject of the request for
indemnification delivered pursuant to Section 6(a), a determination shall be
made with respect to Indemnitee’s entitlement thereto in the specific case. If a
Change in Control shall not have occurred, such determination shall be made
(i) by a majority vote of Disinterested Directors or of a committee of
Disinterested Directors designated by a majority vote of the Disinterested
Directors (in either case, even though less than a quorum of the Board of
Directors) or (ii) if there are no Disinterested Directors or the Disinterested
Directors so direct, by Independent Counsel. If a Change in Control shall have
occurred, such determination shall be made by Independent Counsel. Any
determination made by Independent Counsel pursuant to this Section 6(b) shall be
in the form of a written opinion to the Board of Directors, a copy of which
shall be delivered to Indemnitee. Indemnitee shall reasonably cooperate with the
person or persons making such determination including providing to such person
or persons upon reasonable advance request any documentation or information
which is not privileged or otherwise protected from disclosure and which is
reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including fees and expenses of counsel)
incurred by Indemnitee in so cooperating with the person or persons making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification), and the Company hereby
indemnifies and agrees to hold Indemnitee harmless from such costs and expenses.

 

- 6 -



--------------------------------------------------------------------------------



 



(c) If the determination is to be made by Independent Counsel, such Independent
Counsel shall be selected as provided in this Section 6(c). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Board of Directors, and the Company shall give written notice to Indemnitee
advising Indemnitee of the identity of the Independent Counsel so selected. If a
Change in Control shall have occurred, the Independent Counsel shall be selected
by Indemnitee (unless Indemnitee shall request that such selection be made by
the Board of Directors, in which event the preceding sentence shall apply), and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected. In either case, the party receiving the
notice may, within 10 days after receipt thereof, deliver to the other a written
objection to such selection; provided that such objection may be asserted only
on the ground that the Independent Counsel so selected does not meet the
requirements of “Independent Counsel” as defined in Section 1, and the objection
shall set forth with particularity the factual basis of such assertion. Absent a
proper and timely objection, the person so selected shall act as Independent
Counsel. If a proper and timely objection is made, the counsel selected may not
serve as Independent Counsel unless and until such objection is withdrawn or a
court of competent jurisdiction (or, at Indemnitee’s option pursuant to
Section 10, an arbitration) has determined that such objection is without merit.
If, within 20 days after receipt by the Company of a request for indemnification
pursuant to Section 6(a), no Independent Counsel shall have been selected and
not objected to, either the Company or Indemnitee may petition a court of
competent jurisdiction (or, at Indemnitee’s option pursuant to Section 10, an
arbitration) for resolution of any objection which shall have been made to the
selection of Independent Counsel and/or for the appointment of another person as
Independent Counsel, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel. The
Company agrees to pay the reasonable fees and expenses of any Independent
Counsel appointed pursuant to this Section and to indemnify such person against
any and all expenses, claims, liabilities and damages arising out of or relating
to this Agreement or its engagement pursuant hereto except for those arising
from the Independent Counsel’s gross negligence or willful misconduct.
(d) If a determination as to Indemnitee’s entitlement to indemnification shall
not have been made pursuant to this Agreement within 60 days after the final
disposition of the matter that is the subject of the request for
indemnification, the requisite determination of entitlement to indemnification
shall be deemed to have been made in favor of Indemnitee, and Indemnitee shall
be entitled to such indemnification, absent a misstatement of a material fact in
the information provided by Indemnitee pursuant to Section 6(a) and Section 6(b)
or an omission of a material fact necessary in order to make the information
provided not misleading; provided that such 60-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the person or persons
making the determination in good faith requires such additional time to obtain
or evaluate any documentation or information relating thereto.
(e) If it is determined that Indemnitee is entitled to indemnification, payment
to Indemnitee shall be made within 10 days after such determination.

 

- 7 -



--------------------------------------------------------------------------------



 



7. Presumptions and Burdon of Proof.
(a) In making any determination as to Indemnitee’s entitlement to
indemnification hereunder, Indemnitee shall be entitled to a presumption that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 6(a), and the
Company shall have the burdens of coming forward with evidence and of persuasion
to overcome that presumption.
(b) The termination of any Proceeding or of any Claim, issue or matter therein
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not of itself create a presumption (i) that Indemnitee
did not act in good faith and in a manner reasonably believed to be in or not
opposed to the best interests of the Company, (ii) that with respect to any
criminal Proceeding, Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful or (iii) that Indemnitee did not otherwise
satisfy the applicable standard of conduct to be indemnified pursuant to this
Agreement.
(c) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Company or the other entity for which Indemnitee’s
service gave rise to an Indemnifiable Event, including financial statements, or
on information supplied to Indemnitee by the officers of the Company or such
other entity in the course of their duties, or on the advice of legal counsel
for the Company or such other entity or on information or records given or
reports made to the Company or such other entity by an independent certified
public accountant, appraiser or other expert selected by the Company or such
other entity. The provisions of this Section 7(c) shall not be deemed to be
exclusive or to limit in any way other circumstances in which Indemnitee may be
deemed or found to have met the applicable standard of conduct to be indemnified
pursuant to this Agreement.
(d) The knowledge or actions or failure to act of any other director, officer,
employee or agent of the Company or other entity, as applicable, shall not be
imputed to Indemnitee for purposes of determining Indemnitee’s right to
indemnification under this Agreement.
8. Nonexclusivity; Subsequent Change in Law. The rights of Indemnitee hereunder
shall be in addition to any other rights Indemnitee may have from time to time
under the Charter Documents or the laws of the State of Colorado or otherwise,
and nothing contained in this Agreement shall derogate or limit Indemnitee’s
rights to indemnification as provided under the Charter Documents or under
applicable law. To the extent that a change in the laws of the State of Colorado
(whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under the Charter Documents and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change. In the event of
any change in any applicable law, statute or rule that narrows the right of a
corporation organized under the laws of the State of Colorado to indemnify a
member of its board of directors or an officer, employee, agent or fiduciary,
such change, to the extent not otherwise required by such law, statute or rule
to be applied to this Agreement, shall have no effect on this Agreement or the
parties’ rights and obligations hereunder. If, and to the extent that, the
Company determines to change its domicile or jurisdiction of incorporation, the
Company shall take such actions, in connection therewith, to preserve, in all
respects, the indemnity protections and benefits provided to Indemnitee
hereunder to the fullest extent permitted under the laws of such new domicile or
jurisdiction of incorporation.

 

- 8 -



--------------------------------------------------------------------------------



 



9. Contribution. If the indemnification provided for in this Agreement for any
reason is held by a court of competent jurisdiction to be unavailable to
Indemnitee in respect of any Expenses or Liabilities referred to herein, then
the Company, in lieu of indemnifying Indemnitee, shall contribute to the amount
paid or payable by Indemnitee in respect of such Expenses or Liabilities (a) in
such proportion as is appropriate to reflect the relative benefits received by
the Company and Indemnitee from the action or inaction which resulted in such
Expenses or Liabilities, or (b) if the allocation provided by clause (a) is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (a) above but also the relative
fault of the Company and Indemnitee in connection with the action or inaction
which resulted in such Expenses or Liabilities, as well as any other relevant
equitable considerations. The Company and Indemnitee agree that it would not be
just and equitable if contribution pursuant to this Section 9 were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in this Section 9.
10. Remedies of Indemnitee.
(a) Indemnitee shall be entitled to an adjudication (by a court of competent
jurisdiction or, at Indemnitee’s option, through an arbitration conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association) of any determination pursuant to Section 6(b) that
Indemnitee is not entitled to indemnification under this Agreement. Any such
adjudication shall be conducted in all respects as a de novo trial or
arbitration on the merits, and any prior adverse determination shall not be
referred to or introduced into evidence, create a presumption that Indemnitee is
not entitled to indemnification or advancement of expenses, be a defense or
otherwise adversely affect Indemnitee. In any such judicial proceeding or
arbitration, the provisions of Section 7 (including the presumption in favor of
Indemnitee and the burdens on the Company) shall apply.
(b) Indemnitee shall also be entitled to an adjudication (by a court of
competent jurisdiction or, at Indemnitee’s option, through an arbitration as
described above) of any other disputes under this Agreement.
(c) If a determination shall have been made pursuant to Section 6(b) that
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Section 10, absent a misstatement of a material fact in the information
provided by Indemnitee pursuant to Section 6(a) or Section 6(b) or an omission
of a material fact necessary in order to make the information provided not
misleading.
(d) In connection with any judicial proceeding or arbitration commenced pursuant
to this Section 10, the Company shall not oppose Indemnitee’s right to seek such
adjudication, shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding or enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all of the provisions of this Agreement.

 

- 9 -



--------------------------------------------------------------------------------



 



11. Defense of Claims. The Company shall be entitled to participate in any
Proceeding or Claim at its own expense. The Company shall not settle any
Proceeding or Claim in whole or in part which would impose any Expense,
Liability or limitation on Indemnitee without Indemnitee’s prior written
consent, such consent not to be unreasonably withheld. Indemnitee shall not
settle any Proceeding or Claim in whole or in part which would impose any
Expense, Liability or limitation on the Company without the Company’s prior
written consent, such consent not to be unreasonably withheld.
12. Attorney’s Fees. In addition to any other rights or remedies that Indemnitee
may have under this Agreement, the Company shall reimburse Indemnitee for all
costs and expenses (including fees and expenses of counsel) actually and
reasonably incurred by Indemnitee or on his behalf in seeking (whether through a
judicial proceeding or arbitration or otherwise) to enforce this Agreement.
13. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Proceeding or Claim made
against Indemnitee to the extent Indemnitee has otherwise actually received
payment (under any insurance policy, Charter Document or otherwise) of the
amounts otherwise indemnifiable hereunder.
14. Liability Insurance. To the extent the Company maintains an insurance policy
or policies providing directors’ and officers’ liability insurance, Indemnitee
shall be covered by such policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage available for any Company director
or officer.
15. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (a) upon
delivery if delivered by hand to the party to whom such communication was
directed or sent via facsimile, with confirmation of receipt, or (b) on the
third business day after the date on which such communication was mailed if
mailed by certified or registered mail with postage prepaid.
If to Indemnitee, at the address indicated on the signature page hereof.
If to the Company, to:
Mexoro Minerals, Ltd.
C. General Retana #706
Col San Felipe
Chihuahua, Chih. 31203
Mexico
Attention: President
Fax No. +52 (614) 426 5505 ext 104
or to such other address as may have been furnished to Indemnitee by the
Company.

 

- 10 -



--------------------------------------------------------------------------------



 



16. Amendments; Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.
17. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights, except that the Company shall not enforce any of such rights in any
manner or at any time as would prevent or delay payment to Indemnitee of all
amounts owing to him or prevent Indemnitee from making an assignment of such
rights for the benefit of creditors of the Company in connection with a
bankruptcy filing.
18. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), assigns, spouses, heirs, executors and personal and legal
representatives, and any such successor shall expressly assume, in written
agreement in form and substance reasonably satisfactory to Indemnitee, all of
the Company’s obligations hereunder to the same extent, and in substantially the
same manner, as the Company prior to such succession. This Agreement shall
continue in effect regardless of whether Indemnitee continues to serve as a
director or officer of the Company or of any other enterprise at the Company’s
request.
19. Severability. If any provision of this Agreement (including any provision
within a single Section, paragraph or sentence) is held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable in any respect:
(a) the validity and enforceability of any such provision in every other respect
and of the remaining provisions hereof shall not be in any way impaired and
shall remain enforceable; (b) such provision or provisions shall be deemed to
have been reformed to the minimum extent necessary to conform to applicable law;
and (c) to the fullest extent possible, the provisions of this Agreement
(including each portion of any Section, paragraph or sentence of this Agreement
containing any provision held to be invalid, illegal or unenforceable that is
not itself invalid, illegal or unenforceable) shall be construed to as to give
effect to the intent manifested thereby.
20. Effective Date. This Agreement shall be effective as of the date hereof and
shall apply to any claim for indemnification by Indemnitee on or after such
date.

 

- 11 -



--------------------------------------------------------------------------------



 



21. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Colorado applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws thereof. Except with respect to any arbitration
commenced by Indemnitee pursuant to Section 10, the Company and Indemnitee each
hereby irrevocably consent to the jurisdiction of the courts of the State of
Colorado, City and County of Denver for all purposes in connection with any
action or proceeding which arises out of or relates to this Agreement.
22. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto, except that
this Agreement in addition to, and not in limitation of, the right of Indemnitee
under any provisions on the subject matter hereof contained in the Charter
Documents.
23. No Construction as Employment Agreement. Nothing contained in this Agreement
shall be construed as giving Indemnitee any right to be retained in the employ
of the Company or any of its subsidiaries or affiliated entities.
[Signature page follows]

 

- 12 -



--------------------------------------------------------------------------------



 



The Company and Indemnitee are signing this Agreement as of the date set forth
above.

                  Indemnitee:   The Company:    
 
                        MEXORO MINERALS LTD.                     [Name of
Indemnitee]   By:        
Address:
      Title:        
 
             
 
               
 
               
 
      Address:      
 
               
 
               
 
               

 

 